1 Reported in 217 N.W. 351.
Appeal from a judgment. Defendant was convicted of the unlawful sale of intoxicating liquor. On cross-examination he was required to testify over proper objection that he had first plead guilty to the accusation made in the information upon which he was on trial and that he thereafter withdrew such plea by leave of the court. This was error. Under such circumstances the former plea is held for naught. Kercheval v. U.S. 274 U.S. 220,47 S. Ct. 582, 71 L. ed. 1009. A new trial is granted.
Reversed. *Page 294